         Case 1:19-cv-00429-KHP Document 86 Filed 07/17/20 Page 1 of 6
                                                                       USDCSDNY
                                                                       DOCUMENT
IN THE UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
                                                                     , DOC#:
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                              --------
                                                                       DATE FILED: 07/17/2020
                                                                                ------
   MUSTAF A FTEJA, on behalf of himself, FLSA
   Collective Plaintiffs and the Class,

                                 Plaintiff,
          V.
                                                             No. 19-cv-00429(KHP)
   NUSRET NEW YORK LLC d/b/a Nusr-et
   Steakhouse and NUSRET GOK<;E, a/k/a "The Salt
   Bae," jointly and severally,
                                Defendants.


  [PROPOSED] ORDER GRANTING (1) PLAINTIFF'S UNOPPOSED MOTION FOR
   CERTIFICATION OF THE SETTLEMENT CLASS, FINAL APPROVAL OF THE
CLASS ACTION SETTLEMENT, AND APPROVAL OF THE FLSA SETTLEMENT; (2)
       PLAINTIFF'S UNOPPOSED MOTION FOR APPROVAL OF CLASS
REPRESENTATIVE'S SERVICE AWARD; (3) PLAINTIFF'S UNOPPOSED MOTION
 FOR APPROVAL OF ATTORNEYS' FEES AND REIMBURSEMENT OF EXPENSES

       The Parties entered into a final settlement totaling $300,000 on February 3, 2020 in a

Settlement Agreement and Release (hereinafter "Settlement" or "Agreement") and Plaintiff filed

for preliminary approval of the settlement on March 2, 2020, which, for settlement purposes only,

Defendants did not oppose.     Declaration of C.K. Lee in Support of Plaintiffs Motion for

Certification of the Settlement Class, Final Approval of the Class Action Settlement and Approval

of the FLSA Settlement ("Lee Deel.") ,r 13.

       On March 5, 2020, this Court entered an Order preliminarily approving the settlement on

behalf of the Rule 23 class and FLSA collective set forth therein (the "Class" or the "Class

Members"), conditionally certifying the settlement class, appointing Lee Litigation Group, PLLC

as Class Counsel, appointing Rust Consulting, Inc. as Settlement Administrator, and authorizing

notice to all Class Members (the "Preliminary Approval Order"). Docket No. 72.

       On July 1, 2020, Plaintiff filed a Motion for Certification of the Settlement Class, Final
             Case 1:19-cv-00429-KHP Document 86 Filed 07/17/20 Page 2 of 6




Approval of the Class Action Settlement and Approval of the FLSA Settlement ("Motion for Final

Approval"), which for settlement purposes only Defendants did not oppose. That same day,

Plaintiff also filed Motions for Approval of Attorneys' Fees and Reimbursement of Expenses

("Motion for Attorneys' Fees") and for a Service Award ("Motion for Service Award"). The

motions were unopposed and Defendants did not object to the requests for attorneys' fees, costs,

or service payments.

        The Court held a fairness hearing on July 16, 2020. No Class Member objected to the

settlement at the hearing.

        Having considered the Motion for Final Approval, the Motion for Attorneys' Fees and

Reimbursement of Expenses, the Motion for Service Award, and the supporting declarations, the

oral argument presented at the July 16, 2020 fairness hearing, and the complete record in this

matter, for the reasons set forth therein and stated on the record at the July 16, 2020 fairness

hearing, and for good cause shown,

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.       Except as otherwise specified herein, the Court for purposes of this Order adopts

all defined terms as set forth in the Agreement.

        2.       This Court has jurisdiction over the subject matter of this litigation and all matters

relating thereto, and over all Parties.

        3.       Pursuant to Rule 23, the Court confirms as final its certification of the Class for

settlement purposes based on its findings in the Preliminary Approval Order and in the absence of

any objections from Class Members to such certification.

        4.       Pursuant to 29 § U.S.C. 216(b), the Court approves the FLSA Settlement and

certifies the collective class under the FLSA.


                                                   1
             Case 1:19-cv-00429-KHP Document 86 Filed 07/17/20 Page 3 of 6




        5.       The Court confirms as final the appointment of Plaintiff Mustafa Fteja as the

representative of the Class, both under Federal Rule of Civil Procedure 23 and 29 U.S.C. § 216(b).

       6.        The Court likewise confirms as final the appointment ofC.K. Lee of Lee Litigation

Group PLLC as Class Counsel for the Class pursuant to Federal Rule of Civil Procedure 23 and

for individuals who opted into the Litigation pursuant to 29 U.S.C. § 216(b).

       7.        The Court finds that the notice distributed to class and collective members (the

"Class/Collective Notice") pursuant to the Preliminary Approval Order constituted the best notice

practicable under the circumstances, was accomplished in all material respects, and fully met the

requirements of Rule 23, the Fair Labor Standards Act, and due process.

       8.        Pursuant to Rule 23(e), this Court hereby grants the Motion for Final Approval and

finally approves the settlement as set forth therein. The Court finds that the settlement is fair,

reasonable and adequate in all respects and that it is binding on Class Members who did not timely

opt out pursuant to the procedures set forth in the Preliminary Approval Order. The Court

specifically finds that the settlement is rationally related to the strength of Plaintiff's claims given

the risk, expense, complexity, and duration of further litigation.

       9.        The Court finds that the proposed settlement is procedurally fair because it was

reached through vigorous, arm's-length negotiations and after experienced counsel had evaluated

the merits of Plaintiffs' claims through factual and legal investigation. Wal-Mart Stores, Inc. v.

Visa U.S.A., Inc., 396 F.3d 96, 117 (2d Cir. 2005).

        10.      The settlement is also substantively fair. All of the factors set forth in Grinnell,

which provides the analytical framework for evaluating the substantive fairness of a class action

settlement, weigh in favor of final approval. City of Detroit v. Grinnell Corp., 495 F .2d 448 (2d

Cir. 1974). Therefore, the Court finds that the settlement is adequate given: (1) the complexity,


                                                   2
          Case 1:19-cv-00429-KHP Document 86 Filed 07/17/20 Page 4 of 6




expense and likely duration of the litigation; (2) the stage of the proceedings and the amount of

discovery completed; (3) the risks of establishing liability and damages; (4) the risks of

maintaining the class action through the trial; (5) the lack of any objections; (6) the ability of the

defendants to withstand a greater judgment; and (7) that the Total Settlement Amount is within the

range of reasonableness in light of the best possible recovery and the attendant risks of litigation.

Grinnell, 495 F .2d at 463.

        11.    The Court also finds that the Class' reaction to the settlement was positive, as no

Class Member objected to the settlement.

        12.    The Court finds that the proposed plan of allocation is rationally related to the

relative strengths and weaknesses of the respective claims asserted. The mechanisms and

procedures set forth in the Agreement by which payments are to be calculated and made to Class

Members who did not timely opt out are fair, reasonable and adequate, and payment shall be made

according to those allocations and pursuant to the procedures as set forth in the Agreement.

        13.    The Court hereby grants Plaintiff's Motion for Attorneys' Fees and awards Class

Counsel $100,000.00, which is approximately one-third of the Settlement Fund, which the Court

finds to be fair and reasonable based on: (A) the number of hours worked by Class Counsel during

the Litigation; (B) the results achieved on behalf of the Class; (C) the contingent nature of Class

Counsel's representation; (D) the complexity of the issues raised by the Litigation; (E) a lodestar

cross check; and (F) Class Counsel's recognized experience and expertise in the market. The Court

finds Class Counsel's hourly rates to be reasonable.

        14.    The Court also awards Class Counsel reimbursement of their litigation expenses in

the amount of $3,933.90, which are expenses the Court finds were necessarily and reasonably

incurred by Class Counsel in prosecuting the Litigation.     The attorneys' fees and the amount in


                                                  3
         Case 1:19-cv-00429-KHP Document 86 Filed 07/17/20 Page 5 of 6




reimbursement of litigation costs and expenses shall be paid from the Settlement Fund.

       15.     The Court approves and finds reasonable the service award for the named plaintiff

Mustafa Fteja in the amount of $15,000, in recognition of the services he rendered on behalf of the

class. This amount shall be paid from the Settlement Fund, subject to the terms of the Parties'

Settlement Agreement and Release.

       16.     The Court approves and finds reasonable the payment of the Settlement

Administrator's fees in the amount of $15,000, which shall be paid out of the Settlement Fund,

according to the terms of the Parties' Settlement Agreement and Release.

       17.     The Court finds that the requirements of the Class Action Fairness Act, 28 U.S.C.

§1715 (CAFA), have been satisfied. On June 9, 2020, Defendants mailed CAFA notices to the

appropriate federal and state officials. However, in the interest of complying with the CAFA

requirements, this Order will be deemed effective as of September 8, 2020, following the

expiration of the 90-day CAFA notice period.

       18.     The Court hereby fully and finally dismisses this matter and Litigation in its entirety

and with prejudice. Neither party to this Litigation is or shall be considered a prevailing party.

       19.     The Parties entered into the Settlement Agreement solely for the purpose of

compromising and settling disputed claims. Defendants in no way admit any violation of law or

any liability whatsoever to Plaintiff and the Class or the Collective, individually or collectively,

all such liability being expressly denied by Defendants.

       20.     The Court retains jurisdiction over this action for the purpose of enforcing the

Settlement Agreement and overseeing the distribution of settlement funds. The Parties shall abide

by all terms of the Settlement Agreement, which are incorporated herein, and this Order.




                                                 4
 Case 1:19-cv-00429-KHP Document 86 Filed 07/17/20 Page 6 of 6



                               July
                    17thday of _
It is so ORDERED this_           _ _ __,, 2020.

                                              ~HP~
                                      The Honorable Katharine H. Parker
                                        United States Magistrate Judge




                                  5
